

	

		III

		109th CONGRESS

		2d Session

		S. RES. 351

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Bayh submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Responding to the threat posed by Iran's

		  nuclear program.

	

	

		Whereas Iran is precipitating a grave nuclear crisis with

			 the international community that directly impacts the national security of the

			 United States and the efficacy of the International Atomic Energy Agency (IAEA)

			 and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington,

			 London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly

			 referred to as the Nuclear Non-Proliferation Treaty);

		Whereas the United States welcomes a diplomatic solution

			 to the nuclear crisis, but the Government of Iran continues to reject a

			 peaceful resolution to the matter;

		Whereas, although the Government of Iran agreed to suspend

			 uranium enrichment activities and to sign and ratify the IAEA’s Additional

			 Protocol on expansive, intrusive no-notice inspections in 2003, it has

			 repeatedly failed to live up to its obligations under this agreement;

		Whereas the Government of Iran broke IAEA seals on some

			 centrifuges in September 2004, converted uranium to a gas needed for enrichment

			 in May 2005, limited IAEA inspectors to a few sites, and said it would restart

			 uranium conversion activities;

		Whereas the Board of Governors of the IAEA declared in

			 September 2005 that Iran was in non-compliance of its Nuclear Non-Proliferation

			 Treaty obligations;

		Whereas Iran announced on January 3, 2006, that it would

			 resume uranium research activities at Natanz and invited IAEA to

			 witness the breaking of IAEA seals at the facility;

		Whereas the Government of Iran has acknowledged deceiving

			 the IAEA for the past 18 years for not disclosing an uranium enrichment

			 facility in Natanz and a heavy water production plant in Arak;

		Whereas the Government of Iran’s human rights practices

			 and strict limits on democracy have been consistently criticized by United

			 Nations reports;

		Whereas the Department of State stated in its most recent

			 Country Reports on Human Rights Practices that Iran’s already poor human rights

			 record worsened during the previous year and deemed Iran a

			 country of particular concern in its most recent International

			 Religious Freedom Report;

		Whereas the Government of Iran funds terror and

			 rejectionist groups in Gaza and the West Bank, Lebanon, Iraq, and Afghanistan

			 and is providing material support to groups directly involved in the killing of

			 United States citizens;

		Whereas Iran has been designated by the United States as a

			 state sponsor of terrorism since 1984, and the Department of State said in its

			 most recent Country Reports on Terrorism that Iran remained the most

			 active state sponsor of terrorism in 2004;

		Whereas President of Iran Mahmoud Ahmadinejad has made

			 repeated anti-American and anti-semitic statements, including denying the

			 occurrence of the Holocaust and Israel’s right to exist, and called on people

			 to imagine a world without the United States;

		Whereas Iran's recent acquisition of new anti-ship

			 capabilities to block the Strait of Hormuz at the entrance to the Persian Gulf

			 and the decision by the Government of Russia to sell the Government of Iran

			 $1,000,000,000 in weapons, mostly for 29 antiaircraft missile systems, is most

			 regrettable and should dampen United States-Russian relations;

		Whereas the behavior of the Government of Iran does not

			 reflect that country’s rich history and the democratic aspirations of most

			 people in Iran;

		Whereas the people of the United States stand with the

			 people of Iran in support of democracy, the rule of law, religious freedom, and

			 regional and global stability;

		Whereas, although Iran is subject to a range of unilateral

			 sanctions and some third country and foreign entities sanctions, these

			 sanctions have not been fully implemented;

		Whereas Iran remains vulnerable to international

			 sanctions, especially with respect to financial services and foreign investment

			 in its petroleum sector and oil sales, few foreign nations have joined the

			 United States in attempting to isolate the regime in Iran and compel compliance

			 with Iran’s international obligations;

		Whereas, although Iran may be one of the world’s largest

			 exporters of oil, it does not have the refining capacity to make the gasoline

			 necessary to make its economy run and currently imports 40 percent of its

			 refined gasoline from abroad;

		Whereas more complete implementation of United States

			 sanctions laws and the adoption of additional statutes would improve the

			 chances of a diplomatic solution to the nuclear crisis with Iran;

		Whereas President George W. Bush has for 4 years given too

			 little attention to the growing nuclear problem in Iran beyond rhetorical sound

			 bites and has carried out an Iran policy consisting of loud denunciations

			 followed by minimal action and ultimate deference of managing the crisis to

			 Europe, a policy that has been riddled with contradiction and inconsistency and

			 damaging to United States national security;

		Whereas, had President Bush effectively marshaled world

			 opinion in 2002 and not wasted valuable time, diverted resources, and ignored

			 the problem in Iran, the United States would not be faced with the full extent

			 of the current nuclear crisis in Iran;

		Whereas action now is imperative and time is of the

			 essence; and

		Whereas the opportunity the United States has to avoid the

			 choice between military action and a nuclear Iran may be measured only in

			 months: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the United States

			 should cut assistance to countries whose companies are investing in Iran’s

			 energy sector, including pipelines to export Iranian crude;

			(2)supplies of

			 refined gasoline to Iran should be cut off;

			(3)there should be a

			 worldwide, comprehensive ban on sales of weapons to Iran, including from Russia

			 and China;

			(4)the United

			 Nations Security Council should impose an intrusive IAEA-led weapons of mass

			 destruction inspection regime on Iran similar to that imposed on Iraq after the

			 1991 Persian Gulf war;

			(5)the United

			 Nations Security Council should adopt reductions in diplomatic exchanges with

			 Iran, limit travel by some Iranian officials, and limit or ban sports or

			 cultural exchanges with Iran;

			(6)the President

			 should more faithfully implement the Iran and Libya Sanctions Act of 1996 (50

			 U.S.C. 1701 note) (commonly known as ILSA), and Congress

			 should—

				(A)increase the

			 requirements on the President to justify waiving ILSA-related sanctions;

				(B)repeal the sunset

			 provision of ILSA;

				(C)set a 90-day time

			 limit for the President to determine whether an investment constitutes a

			 violation of ILSA; and

				(D)make exports to

			 Iran of technology related to weapons of mass destruction sanctionable under

			 ILSA;

				(7)the United States

			 should withdraw its support for Iran’s accession to the WTO until Iran meets

			 weapons of mass destruction, human rights, terrorism, and regional stability

			 standards; and

			(8)the United States

			 must make the Government of Iran understand that if its nuclear activity

			 continues it will be treated as a pariah state.

			

